STATE OF MINNESOTA
                                                                         December 8, 2016
                                 IN SUPREME COURT                          Om:c    OF
                                                                       AJIIIB.M'IEC         IS
                                        Al6-0674


In rePetition for Disciplinary Action against
Jeremy Lloyd Brantingham, a Minnesota Attorney,
Registration No. 0299558.


                                        ORDER

      The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Jeremy Lloyd Brantingham has

committed a variety of        professional   misconduct   warranting   public   discipline.

Brantingham's financial misconduct includes depositing client funds into a non-trust

"settlement" account, failing to maintain trust account books, allowing shortages to occur

in his trust account, commingling client funds with substantial amounts of his own

funds in his settlement account, allowing shortages to occur in his settlement account,

and advancing funds to clients from his settlement account. Other misconduct includes

failing to handle a client's claims diligently, failing to adequately communicate with

the client regarding her claims, and failing to promptly provide the client with her file

upon termination ofthe representation. See Minn. R. Prof. Conduct 1.3, 1.4(a)(3), 1.8(e),

l.l5(a), 1.15(b), 1.15(c)(3), 1.15(h), and 1.16(d).

        Brantingham and the Director have entered into a stipulation for discipline. In it,

 Brantingham withdraws his previously tiled answer, unconditionally admits the

 allegations in the petition, and waives his procedural rights under Rule 14, Rules on
 Lawyers Professional Responsibility (RLPR). The parties jointly recommend that the

 appropriate discipline is a 30-day suspension followed by 2 years of probation.

      This court has independently reviewed the file and approves the jointly

recommended disposition.

        Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED THAT:

      I.     Respondent Jeremy Lloyd Brantingham is suspended from the practice of

law for a minimum of 30 days, effective 14 days from the date of filing of this order.

      2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

      3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

      4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days

before the end of the suspension period, respondent files with the Clerk of the

Appellate Courts and serves upon the Director an affidavit establishing that he is current

in continuing legal education requirements, has complied with Rules 24 and 26, RLPR,

and has complied with any other conditions for reinstatement imposed by this court.

       5.     Within 1 year of the date of this order, respondent shall file with the Clerk of

Appellate Courts and serve upon the Director proof of successful completion of the written

examination required for admission to the practice of law by the State Board of Law

Examiners on the subject of professional responsibility. Failure to timely file the required

documentation shall result in automatic re-suspension, as provided in Rule 18( e )(3 ), RLPR


                                              2
      6.     Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following terms and conditions:

      (a)    Respondent shall cooperate fully with the Director's Office in its efforts to
      monitor compliance with this probation. Respondent shall promptly respond to
      the Director's correspondence by its due date. Respondent shall provide to the
      Director a current mailing address and shall immediately notify the Director of
      any change of address.         Respondent shall cooperate with the Director's
      investigation of any allegations of unprofessional conduct that may come to the
      Director's attention. Upon the Director's request, respondent shall provide
      authorization for release of information and documentation to verify compliance
      with the terms of this probation.

      (b)    Respondent shall abide by the Minnesota Rules of Professional Conduct.

      (c)     Respondent shall maintain law office and trust account books and records
      in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1. These books
      and records shall include the following: client subsidiary ledgers, checkbook
      register, monthly trial balance reports, monthly reconciliation reports, bank
      statements, canceled checks (if they are provided with the bank statements),
      duplicate deposit slips, bank reports of interest, service charges and interest
      payments to the Minnesota IOL TA Program, and bank wire, electronic or
      telephone transfer confirmations. Such books and records shall be made available
      to the Director within 30 days of the approval of this stipulation and thereafter
      shall be made available to the Director at such intervals as the Director deems
      necessary to determine compliance.

       Dated: December 8, 2016

                                                       BIJJU/k
                                                        David R. Stras
                                                        Associate Justice




                                             3